Citation Nr: 0329454	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a cervical spine fracture.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to June 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted entitlement to service 
connection for a cervical spine fracture and hemorrhoids and 
assigned initial ratings of 10 percent and zero percent, 
respectively.

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In the veteran's September 1998 notice of 
disagreement (NOD), he raised a claim of entitlement to 
service connection for tinnitus.  See YT v. Brown, 9 Vet. 
App. 195, 196 (1996) (defining "tinnitus").  A liberal 
reading of the September 1998 NOD further suggests he may be 
seeking entitlement to service connection for hearing loss.  
In the veteran's January 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran argued that a 20 percent 
evaluation for the spine was warranted due to limited range 
of motion and pain in the lumbar spine.  As he is not 
service-connected for a disorder of the lumbar spine, this 
statement raises a claim of entitlement to service connection 
for a low back disorder.  Because these issues have not been 
adjudicated, the Board is referring them to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  A remand of the cervical spine fracture 
issue would allow the RO to readjudicate that claim under 
both the new and old criteria, applying the version that is 
found to be most favorable to the veteran's claim.  The Board 
observes that both the veteran and his accredited 
representative have expressed that a 20 percent evaluation 
would satisfy the cervical fracture claim. 

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).   Under the VCAA, VA's duty to notify 
and assist has been significantly expanded.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).
In this case, the record does not show the veteran was 
provided adequate notice for the issues on appeal.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The RO should therefore 
ensure that VA's notice to the veteran include the requisite 
time allowed to respond to an RO request for additional 
information or evidence.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In September 1998, the veteran identified treatment 
by R.A. Perez, MD, at Visalia Medical Clinic.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The most recent orthopedic examination of record was 
conducted nearly five years ago, and the most recent 
rectum/anus examination was conducted over three years ago.  
Because this case is being remanded for the above reasons, 
the RO should take this opportunity to afford the veteran re-
examinations.  

In considering the issues on appeal, the RO must take into 
account that this is on appeal from the initial grants of 
service connection and that the issues should be addressed 
accordingly.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
his service-connected cervical fracture 
and hemorrhoids.  The RO should then 
obtain records from each health care 
provider the veteran identifies.  The RO 
should specifically inquire about medical 
records from Visalia Medical Clinic, as 
well as any outstanding records from 
previously established VA treating 
facilities.

3.  The RO must schedule the veteran for 
VA examinations, as specified below.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in their reports that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of their respective 
reports.  The medical rationale for the 
opinions expressed should be included in 
the examination reports.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with the 
physical findings should be directly 
addressed and discussed in the examination 
reports.

a.  Cervical spine examination

An appropriate examiner should identify 
all residuals attributable to the 
veteran's service-connected cervical 
spine fracture.  The examiner should note 
detailed range of motion measurements for 
the cervical spine, to include extension 
and flexion (left, right, and forward).  
The examiner should state what the 
examiner considers normal range of 
motion.  The examiner should specifically 
state whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the neck is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

b.  Hemorrhoids examination

An appropriate examiner should identify 
all residuals attributable to the 
veteran's service-connected hemorrhoid 
disability.  The examiner should 
specifically consider the frequency and 
severity of any bleeding, anemia, 
fissures, and redundant tissue.

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the revised criteria for 
rating disabilities of the spine.  If any 
of the decisions with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



